 In the Matter Of WENTWORTH Bus LINES, INC.andDIVISION 1340,AMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAY ANDMOTOR COACH EMPLOYEES or AMERICA (AFL)Case No. R-5769 (1-B-1519) .Decided October 11, 1945Messrs. Samuel G. ZackandRobert E. Greene,both of Boston,Mass., for the Board.Mr. Stanley M. Burns,of Dover, N. H., for the Company.Messrs. Joseph A. Padway, Justus R. Moll,and E. E.Oliver,all ofWashington, D. C., andMr. O. ' David Ziinring,of Chicago, Ill., forthe Union.Mr. Glenn L. Moller,of counsel to the Board.OPINION AND ORDER DENYING MOTION'Upon a pleading which is herein treated as a motion to withdrawa certification, filed by Wentworth Bus Lines, Inc., hereinafter calledthe. Company, raising certain issues with respect to the continuedexistence and majority status of Division 1340, Amalgamated Associ-ation of Street, Electric Railway and Motor Coach Employees ofRelations Board, hereinafter called the Board, issued an Order Di-recting Hearing on the issues raised by said motion. Thereafter, upondue' notice, a hearing was conducted before George Bokat, a dulydesignated Trial Examiner, at Dover, New Hampshire, on August23 and 24, 1945.The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.All parties were afforded full opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTChronology of Events:On September 1, 1943, an election was con-ducted under the supervision of the Board among the employees ofthe Compahy, in an appropriate bargaining unit consisting of all busdrivers and mechanics in the Company's employ. The results of the64 N. L. R. B, No. 13.065670417-46-vol 64-6 66DECISIONS OF NATIONAL,LABOR RELATIONS BOARDelection were 15 votes in favor of the Union, and 12 against the Union.',On September-,17, 1943, the Board certified the Union as the exclusivebargaining agent of the employees in the aforesaid unit.The Company and the Union began negotiations immediately Ilndby October 28, 1943,had reached an -impasse on virtually every issueinvolved.On-that date the dispute was certified to-the Regional WarLabor Board.On November 16, 1943; the parties agreed,in:writing,that an arbitrator should be appointed by the Regional War LaborBoard and that said arbitrator"shall hear the issues, and his deter-mination thereof shall be accepted by the parties as final and binding,'subject to the approval of the said Regional War-Labor Board of suchissues asmay require Board approval, before the award of the 'Arbitrator becomes effective."On December 22, 1943, the arbitrator issuedhis award in the form of a contract which he immediately'mailed'to -the parties for execution by them.The Union promptly executed thecontract and returned it to the Regional War Labor Board. Counselfor the Company, however, on January 6, 1944, wrote to the arbitratorthat "most of the contract is acceptable but' there are some parts of itthat should be modified before -Nwe could advise our client £o,,executesame."On March 2; 1944, the Regional Wttr-Labor -Board issued itsDecision and Order, approving most of the,arbitrator's award, butchanging it in some respects. ,The Companydenies receipt of, thisDecision.On March 15, 1944, the Union requested the Regional WarLabor Board to direct the Company to comply with,the termsof theOrder.Early in April 1944, the Regional War Labor Board againnotified the parties of its Order,but referred the contract back to thearbitrator for clarification as to the proper,date in the clause providingfor maintenance of membership with a 15-day escape period., ,On May15, 1944, the RegionalWar Labor Board issued an Order_disposing ofa dispute concerning the clause providing'for maintenance of member-ship.The Company thereupon appealed to the National War LaborBoard.On August, 23, 1944, that body affirmed the Order of theRegional Board.The Company still refused to accept the decisionor to execute the contract.On September 26, 1944, the Company received a letter containingof the Union voting to dissolve the Union.,' Immediately the Companyadvised the Regional War Labor Board that no steps had been takento effect compliance with the Directive Order because it understoodthat the Union had dissolved and surrendered its charter.On October2; 1944, the 'Regional; War Labor Board issued a show cause orderdemanding-,compliance:-'On October'17, the Company replied, refus-ing to comply, alleging that the Union no longer existed and that Its'This resolution, dated September 25, 1944,was on plainstationery,was written inlonghand and bore the signaturesoof only four persons.It did not bear the Union's seal cWENTWORTH..BUS LINES, INC.67employees did not *ant a union forced upon them. On November 29;,with the order.The 'Company refused. ' On June 2, 1945, the Directorof the Office of -Economic Stabilization applied certain economic.sanc-'with this Board its petition for withdrawal and revocation, of_ theUnion's certification.''On or about October 16, 1944, the Company's employees signed apetition recitingtthat they did- not want the Union to represent them.Although the Company asserts that it has in no way been instrumentalin' dissipating the -Union's. followiing,' it is. undeniedi -that-'two of theCompany's foremen circulated this petition among the employees andrequested them to sign it.-We credit the-testimony of one of the fore-men that this was done pursuant to instructions from. the Company'spresident.'The record shows, in addition, that the Company soughtto defeat the Union by other acts and conduct. Thus, prior to theelection in, 1943, the Company's president threatened that the em-ployees-would lose their annual bonuses and that he' would close thebusiness if the employees organized.A few days- after the election anemployee was discharged and told that she was being ,discharged be-cause she had 'voted for the Union.3 Throughout the period of theproceedings before. theWar Labor Board, Wentworth repeatedlystated,to-his employees that he would never recognize the Union.Concleasions:The Company contends that the-Union's certifica-tion should be revoked on the ground that the Union no longer repre-sents a majority of the Company's employees and on the further groundthat the Union no longer has any members and is therefore defunct.The Union, argues that .the motion should be' denied. on the groundsthat the entire proceeding-is'improper and that the Union has neverhad an opportunity to demonstrate its ability to obtain for the em-.ployees the benefits of'Collective bargaining because of prolongedproceedings before the War Labor Board .and because of wrongfulconduct on the 'part of the Company. The Union denies that it isdefunct.V-Upon consideration of the entire record we have decided to deny theCompany's motion.We agree with the Union's contention that it isequitably entitled, under the doctrine ofplatter of Allis-Chalmers'and similar cases ,4 to continued recognition as the statutory bargain-2We do not credit Wentworth's denial that he knew nothing about the resolution, nordo we credit the foreman's testimony on the second day of the hearing in which he at-tempted to becloud his testimony of the preceding day-2 Although Wentworth, company president, denied that these episodes occurred, we donot credit his 'denials and' find that `they occurred substantially as described by witnessesLaBonte, Brennan, and Henderson-' Matter'of Allis-Chalmers Manufacturing Company,50 N L R B 306:Matter ofAluminum Company of America;53 N. L R B 593,Matter of Taylor Forge & Pipe Works,5R N L R B 1375 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDing agent of the employees in the appropriate unit for a furtherreason-able period. It is apparent that'the Union has,never obtained for theemployees it represents -any of the benefits of collective; bargaining,eithera formalcontract or other advantages of representation:, Itis equallyclearthat this,failure, andthe consequent dissaffection ofitsmembership,stemsfrom the Union's having kept its no-strikepledge,and submitted its disputes with the Company to the orderly buttime-consuming processes of the War Labor Board.Under these cir-cumstanceswe would refuse to direct an election upon the petition ofa-rival,labororganization.seekingto displace the Unionas the statu-tory bargaining,representative.5The same considerations require de-nial of the motion beforeus.Another principle is determinative of the Company's contention thatthe, Unionis nolonger the majority representative .of its employeesand is, indeed, defunct.The Company itself, by threats of economicreprisal designed to defeat the Union in the election; by'the dischargeof an employee, for supporting the Union, by statements, discreditingthe Union's status as the -authorized bargaining agent;` and, finally, bydirectly soliciting its employees to.repudiate the organization as theirrepresentative, has effectively contributed to the Union's loss of mem-bers.The instant motion appears to be the culmination of thisprogram.The Company, therefore, will not be heard to contend thatthe Union's majority is dissipated.To hold otherwise would be topermit the Company to profit by its own wrongful conduct and toutilize the processes of the Board to assist it in attaining that end .GIt is true that few, if any, of the Company's employees now appearto be active union members, and the exact status of the Union local, assuch, is in doubt.?But it does not follow that the Union is necessarilydefunct as a legal entity, still less that it cannot be reorganized, or itsrepresentative functions assumed by the International.Upon therecord in this case; showing such determined interference by the Com-pany with the organizational freedom of, its employees, we cannot saythat the employees, would not support the Union if they were free todo so, without interference by the Company.There is good reason tobelieve that, given a reasonable opportunity, the Union will be able to"Matter ofMontgomery Ward & Company,60 N L R B. 574,and cases cited in foot-note4, supra;ofMatter of Bolin Aluminum and Brass Corporation,57 NL.R B 1684s SeeFranks Bros. Company v. N. L.R. B., 321 U S 702We find no support for theCompany's position in the dissenting opinion of Mr Justice Rutledge inMedo Photo SupplyCorporationv.N L. R.B., 321 U S 678,from which the Company quotes at length in itsbrief.The dissenting opinion in that case concludes that the employer had not mterteredwith the self-organization of its employees.Such uncertainty as to the Union's legal status or ability to function might warrantthe direction of an election if a rival representative were petitioning to be certified, in theUnion's stead, as the statutory bargaining agentSeeMatter of Evening NewsAssocia-tion,58 N L R B 1392;Matter of Briqhtwatcr Paper Company,54 N. L R B' 1102 ;Matter of The Black-Clawson Company,63 N L R B. 773, but cfMatter of TabardreyManufacturing Company,51 N. L R B. 246.. WENTWORTH BUS LINES, INC.69enlist and retain the support of the employees and to fulfillits statu-tory function.The'Union objects to this proceeding on the ground that the Com-pany is seeking to do indirectly what it is not permitted to do directly,namely, petition for an investigation of representatives."Since weare dismissing this proceeding for the reasons already set forth, it isunnecessary to pass upon this contention and we refrain from doing so.ORDERUpon the foregoing findings of fact, the National Labor RelationsBoard orders that the Company's motion to revoke the Union's certifi-catioli be, and it hereby is, denied.MR. GERARD D. REILLY took no part in the consideration of the aboveOpinion and Order Denying Motion.$ ArticleIII, Section 2 (b), Board Rules and Regulations permits an employer to file apetition only where thequestion concerning representation arises from conflicting claimspresented by two or morelabor organizations.i19